UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4858


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CENOGY JOSEPH, a/k/a Goddy, a/k/a Joseph Cenogy,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:08-cr-00003-gec-bwc-1)


Submitted:    June 17, 2009                   Decided:   July 7, 2009


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Frederick T. Heblich,
Jr., Assistant Federal Public Defender, Christine Madeleine
Spurell,   Research   and  Writing    Attorney, Charlottesville,
Virginia, for Appellant.       Julia C. Dudley, United States
Attorney, Jeb T. Terrien, Assistant United States Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cenogy    Joseph       pleaded       guilty,      pursuant        to   a    plea

agreement, to one count of possession of a firearm after having

been convicted of a crime punishable by more than one year of

imprisonment, in violation of 18 U.S.C. § 922(g) (2006).                                 The

district     court    departed       upward       pursuant       to    U.S.     Sentencing

Guidelines Manual (USSG) § 4A1.3 (2007), and sentenced Joseph to

sixty months of imprisonment.

             On   appeal,      Joseph        argues       that        his    sentence      is

unreasonable because the factors relied on by the district court

in deciding to depart upward were already taken into account by

the Sentencing Guidelines.             He asserts that his criminal history

category did not understate his criminal history because he had

no prior sentences that were not used in computing his criminal

history and had no prior sentence of more than one year; and

that   his   likelihood       of    recidivism          was   accounted       for   in   the

Guidelines calculations.

             “Regardless of whether the sentence imposed is inside

or outside the Guidelines range, the appellate court must review

the sentence under an abuse-of-discretion standard.”                                Gall v.

United States, 552 U.S. 38, __, 128 S. Ct. 586, 597 (2007).

Appellate     courts    are        charged       with    reviewing          sentences    for

reasonableness. 128 S. Ct. at 594, 597.                        Reasonableness review



                                             2
requires    appellate        consideration          of    both    the     procedural     and

substantive reasonableness of a sentence.                       Id. at 597.

            Here,    Joseph         does      not        challenge       the     procedural

reasonableness      of   the    sentence;        he      does    not    allege    that    the

district court erred in its calculation of the Guidelines range,

failed to adequately explain its sentence, or failed to apply

the § 3553(a) factors.              Instead, Joseph attacks the substantive

reasonableness of the sentence, contending that the recommended

Guidelines range adequately accounts for his criminal history.

When    reviewing    substantive            reasonableness,            this    court     “may

consider    the    extent      of    the    deviation        [from      the    recommended

Guidelines range], but must give due deference to the district

court’s decision that the § 3553(a) factors, on a whole, justify

the extent of the variance.”                 Gall, 128 S. Ct. at 597.                    That

this court would have reached a different result in the first

instance is insufficient reason to reverse the district court’s

sentence.    Id.

            A district court may depart upward from the Guidelines

range   under     USSG   §     4A1.3(a)      when        “the    defendant’s       criminal

history category substantially under-represents the seriousness

of the defendant’s criminal history or the likelihood that the

defendant    will    commit         other    crimes.”            USSG    §     4A1.3(a)(1).

Commentary    to    this     Guideline       states        that,       “[i]n   determining

whether an upward departure from Criminal History Category VI is

                                             3
warranted,    the    court    should   consider        that    the    nature    of   the

prior offenses rather than simply their number is often more

indicative     of    the     seriousness       of     the    defendant’s       criminal

record.”      USSG § 4A1.3 cmt. n.2(B).                   “If the district court

decides to impose a sentence outside the Guidelines range, it

must ensure that its justification supports the ‘degree of the

variance’; thus, ‘a major departure should be supported by a

more   significant     justification           than   a     minor    one.’”      United

States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008) (quoting

Gall, 128 S. Ct. at 597).

           Our review of the record leads us to conclude that the

district     court   did     not   abuse       its    discretion      in   sentencing

Joseph.    Accordingly, we affirm.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                           4